Citation Nr: 1000579	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2008 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in March 2006.  This matter was originally on appeal 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon. 

The case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a new VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

During the pendency of this appeal, in June 2009, the Veteran 
filed a claim indicating he is unable to work due to his 
service-connected disabilities.  The issue of entitlement to 
total disability based on individual unemployability (TDIU) 
has never been adjudicated by the RO and, therefore, is 
REFERRED to the RO for proper adjudication.


FINDING OF FACT

The Veteran's cervical spine disabilities, to include 
degenerative disc disease (DDD) and myofascial pain, are not 
shown to be related to a disease or injury in service and DDD 
was not manifested within one year of service.


CONCLUSION OF LAW

The Veteran's neck disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in October 2003.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's records associated with his Social 
Security Administration (SSA) disability award have also been 
obtained.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination in 2003 to 
obtain an opinion as to whether any neck condition found can 
be directly attributed to service.  The CAVC, in a June 2008 
decision, found the examination inadequate because the 
examiner did not reconcile the finding of no neck disability 
with the fact that a 2001 x-ray found DDD of the cervical 
spine.  Accordingly, the VA afforded the Veteran a new 
examination in July 2009 where the examiner conducted all 
necessary clinical tests and thoroughly reviewed and 
discussed the Veteran's claims folder.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's cervical spine DDD is October 2001, 
over two decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he injured his shoulder and neck during 
his duties in the military carrying heavy loads of equipment 
and driving a tractor pulling ammunition.  He also, at times, 
associates his neck pain with "neck surgery" conducted in 
the military.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records do not confirm any 
in-service diagnosis of a chronic neck condition.  Rather, 
the records show sporadic complaints of pain in the neck, 
chest, ribs and shoulder.  The Board finds noteworthy that 
the Veteran indicated on his May 1976 entrance examination 
that he fractured his left clavicle at the age of six.  At 
that time, however, no residuals were noted and no cervical 
spine or neck-specific diagnosis was rendered.  The Veteran 
complained in November and December 1978 of pain in the neck, 
chest and ribs.  In November 1978 the Veteran was diagnosed 
with a muscle spasm.  A December 1978 x-ray returned within 
normal limits despite the Veteran's complaints of left sided 
neck pain.  The diagnosis at that time was "non-specific 
left pectoral pain, brachio radiating pain, etiology 
unknown."  The Veteran's May 1979 separation examination was 
silent as to any complaints or diagnoses of neck 
symptomatology or disease.

The Veteran's service treatment records, moreover, do not 
confirm "neck surgery," but rather oral surgery that 
included an incision on the left side of the Veteran's jaw 
and neck line.  Specifically, the Veteran underwent a left 
parotidoctomy in 1977, to include removal of several teeth 
and a bone biopsy.  After the surgery, the Veteran complained 
of residual jaw pain, headaches, ear aches and hearing loss.  
The surgery, however, did not involve the cervical spine nor 
did the Veteran specifically complain of cervical spine pain 
at that time.  

In short, although the Veteran periodically complained of 
neck pain in 1978, he was never diagnosed with a chronic 
cervical spine disability.  Rather his complaints were 
associated with acute and transitory muscle strain or spasm.  
His May 1979 separation examination, moreover, is silent as 
to any complaints or diagnoses of neck symptomatology or 
disease.  The Board finds the Veteran's service treatment 
records as a whole are devoid of facts consistent with a 
chronic neck disability incurred in the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here is whether the Veteran's current 
cervical spine disabilities are attributable to his in-
service neck pain or any other incident of his military 
service.  The Board concludes they are not.

After service, the first medical treatment records in the 
claims folder are not until 1998, nearly two decades after 
service.  The Veteran testified during his hearing before the 
Board in July 2005 that he had continuous neck pain prior to 
this time, but did not seek medical treatment because he was 
previously unaware he was entitled to such health benefits 
within the VA system.  The first complaints of neck pain 
specifically, however, are not found within the VA outpatient 
treatment records until 2001.  At that time, the Veteran 
indicated he had shooting pain down his left arm and left leg 
since September 2001.  Cervical spine DDD was diagnosed on x-
ray dated October 2001, but no opinion with regard to likely 
etiology was rendered.  The Board also finds noteworthy that 
a July 2004 treatment record notes a post-service back injury 
where the Veteran was carrying a box of copier paper.  

The Veteran was afforded a VA examination in October 2003 
where the examiner did not find any objective evidence of a 
current neck disability.  The examiner, at that time, did not 
note any specific clinical tests conducted nor was the 
October 2001 x-ray indicating cervical spine DDD discussed or 
reconciled within the report.  As indicated in the VCAA 
discussion above, the CAVC found in a June 2008 decision that 
this October 2003 medical opinion was inadequate because it 
was based on the incorrect assumption that the Veteran did 
not have a medical diagnosis of the cervical spine.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a 
medical opinion based on incorrect factual premise is not 
probative).

In accordance with the June 2008 CAVC opinion, the VA 
afforded the Veteran an additional VA examination in July 
2009. The 2009 examiner, in contrast, thoroughly discussed 
the Veteran's military and post-military medical history and 
complaints.  After a thorough examination, the examiner 
diagnosed the Veteran with neck and shoulder pain secondary 
to DDD of the cervical spine, myofascial pain in the neck and 
shoulder, shoulder impingement syndrome and chronic complex 
pain compounded by chronic opioid medication, anxiety, 
depression, employment and other psychosocial issues.

With regard to etiology, the examiner indicated as follows:

With currently available information, I can not 
find evidence of cervical spine disease while in 
the military.  It would [be] speculation for me to 
attribute his current degenerative cervical spine 
disease and current cervical spine condition 
specifically to injuries events and problems 
occurring during his military service.

The examiner further explained that the Veteran's complaints 
of pain through the years were intermittent and changing.  
Accordingly, the examiner could not without speculation 
render an opinion with regard to likely etiology, but found 
it not as least as likely as not that the Veteran acquired a 
cervical spine disability in the military.

The Board finds the examiner's opinion persuasive.  It is 
based on a thorough examination and a complete review of the 
claims folder.  Also compelling, no medical professional has 
ever linked any current cervical spine disability to any 
incident of his military service.

The Board has considered the Veteran's statements that he 
suffered with chronic neck pain while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service neck pain to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current cervical spine disabilities to any remote incident of 
service.  Indeed, there is medical evidence to the contrary.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a neck disability must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a neck disability is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


